Citation Nr: 0504196	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-17 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for atherosclerotic heart 
disease, status post coronary artery bypass graft surgery, to 
include as secondary to diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from April 1970 until May 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2002 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Cleveland, 
Ohio.

It is noted that the veteran's September 2002 notice of 
disagreement addressed claims of service connection both for 
atherosclerotic heart disease and for diabetic retinopathy.  
The latter issue was not addressed by the veteran in his May 
2003 substantive appeal and therefore is not under the 
Board's jurisdiction.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

Further regarding the duty to assist, the law holds that VA 
will provide a medical examination which includes a review of 
the evidence of record if VA determines it is necessary to 
decide the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2004).  An examination is deemed "necessary" 
if the evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  38 U.S.C.A. §5103A(d)(2).  

Here, the evidence of record clearly reveals a current 
cardiac diagnosis.  Indeed, the veteran underwent coronary 
artery bypass grafting in January 2001 and has received 
follow-up care since that time.  The evidence also contains a 
November 2002 letter written by H. J. C., M.D., stating his 
opinion the veteran's coronary artery disease was a 
complication of his service-connected type II diabetes.  
However, no basis for such opinion was provided.  A nexus 
opinion with rationale, based on review of all the evidence 
of record, would be useful in adjudicating the appeal.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Schedule the veteran for a VA 
cardiovascular examination to determine 
the nature, extent and etiology of the 
veteran's atherosclerotic heart disease.  
Any and all necessary tests should be 
accomplished.  The examiner is asked to 
express an opinion as to whether it is at 
least as likely as not that the veteran's 
atherosclerotic heart disease is 
proximately due to or the result of his 
service-connected diabetes mellitus, type 
II.  He should also comment as to whether 
it is at least as likely as not that his 
current cardiac disability relates to 
service on a direct basis.  In this 
regard, the in-service finding of chest 
pains in November 1969 should be 
addressed.  All opinions provided should 
be accompanied by a clear rationale and 
should be supported by specific evidence 
of record, where appropriate.  

The claims file must be reviewed in 
conjunction with the examination.  
Moreover, the report of examination 
should clearly indicate that the claims 
folder was indeed reviewed. 

2.  Upon completion of the above, the RO 
must readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




